Fourth Court of Appeals
                               San Antonio, Texas
                                   December 15, 2017

                                  No. 04-17-00013-CV

                    Mark A. CANTU d/b/a Law Office of Mark Cantu,
                                    Appellants

                                            v.

    GUERRA & MOORE, LLP, Carlos L. Guerra, J. Michael Moore and David J. Lumber,
                                 Appellees

                From the 341st Judicial District Court, Webb County, Texas
                          Trial Court No. 2012CVQ0001154-D3
                   Honorable Rebecca Ramirez Palomo, Judge Presiding


                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Patricia O. Alvarez, Justice

       The appellees’ unopposed motion for extension of time to file motion for en banc
reconsideration is hereby GRANTED. Time is extended to January 22, 2018.

It is so ORDERED on December 15, 2017.

                                         PER CURIAM



ATTESTED TO: ___________________________________
             KEITH E. HOTTLE,
             Clerk of Court